Exhibit 99.1 12526 High Bluff Drive, Suite 155 San Diego, CA92130 February 29, 2012 To VelaTel Shareholders Dear Shareholders: VelaTel is today announcing several events that secure the 2012 budget needs for our current projects.We have secured approximately $7.7 million of cash funding commitments under promissory notes from investors.Our U.S. based independent contractors (former employees) have agreed to accept up to 100% of their remaining 2012 compensation in the form of our stock, saving us approximately $4.3 million in cash over the course of the year.This allows us to devote more of the working capital we have raised towards launching and expanding our networks. Ten days ago we started the process to increase the authorized shares of our public stock from one billion to two billion.The process will be complete in approximately three weeks, when we file a Certificate of Amendment to our Articles of Incorporation.We will use those shares, in combination with our cash financing commitments, to expand our networks and grow our subscriber base and revenue in accordance with our pro formas previously disclosed.We need to spend money on infrastructure in order to obtain those increased revenues.Fortunately, we are able to leverage a lot of equipment and services for relatively little money in down payment deposits, thanks to our favorable financing relationship with ZTE and our membership in the Global TD-LTE Initiative. Summarized below and on the accompanying graphics timeline are the major milestones we expect to achieve during 2012.The approximate target dates and sequence of those milestones (our lawyers insist that I include a standard safe harbor disclaimer at the end of this letter, as these estimates are “forward looking”) are as follows: February ● China’s Ministry of Industry and Information Technology grants approval of VN Tech’s hydrogen fuel cells for use in telecommunications base stations. March ●
